DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature titled, “Single-Ring Magnetic Levitation Configuration for Object Manipulation and Density-Based Measurement” (herein Zhang; Note: see NPL sent on 1/26/2021 with Interview Summary) in view of US 20190162751 (herein Elmegreen).
Regarding claim 1, Zhang teaches A device comprising: a magnetic device (single ring magnet, p. 9227, Fig. 1); and a diamagnetic material positioned to levitate at a three-dimensional minimum of a potential well generated by a magnetic field of the magnetic device, the diamagnetic material being positioned relative to one side of the magnetic device such that no other magnetic device opposes the 
Further regarding claim 1, Elmegreen teaches the deficiencies of Zhang, specifically: at least one light source opposing the one side of the magnetic device, the diamagnetic material being sandwiched between the at least one light source and the magnetic device (light emitters 77, [0031]; Fig. 7 and [0031] explain diamagnetic mass object is sandwiched between magnets 15A-C and emitters 77).
Regarding claim 2, Zhang teaches wherein the magnetic device forms a ring magnet, the magnetic device being a single device, levitation of the diamagnetic material relying solely on generation of the magnetic field by the single device (diamagnetic object is levitated in the solution due to the balance of magnetic force Fmag and resultant force Fig, p. 9227).
Regarding claim 3, Zhang teaches wherein the magnetic device forms a ring magnet, the ring magnet having a magnetic field orientation of the magnetic field perpendicular to a top surface and a bottom surface of the ring magnet (ring magnet, B is the applied magnetic field, p. 9227).
Regarding claim 4, Zhang teaches wherein the ring magnet comprises a hole, the diamagnetic material being positioned to levitate over the hole (ring magnet, Fig. 1, p. 9227; Fig. 1 teaches diamagnetic object over centerline of ring magnet).
Regarding claim 6, Zhang teaches wherein the diamagnetic material comprises a shape having stability in position and orientation inside the magnetic field of the magnetic device (Fig. 1 teaches shape of diamagnetic material).
Regarding claim 7, Zhang teaches wherein the diamagnetic material comprises a spherical shape (Fig. 1a teaches spherical shape of diamagnetic material).
Regarding claim 8, Elmegreen teaches the deficiencies of Zhang, specifically: one or more detectors positioned relative to the diamagnetic material, the one or more detectors configured to 
Regarding claim 9, Elmegreen teaches the deficiencies of Zhang, specifically: wherein capacitance plates are positioned in relation to the diamagnetic material such that capacitance of the capacitance plates changes relative to movement of the diamagnetic material (sensors 35 utilize capacitance to detect displacement of the diamagnetic mass object 25, each sensor 35 is used to measure the capacitance between the diamagnetic mass object 25 and the surfaces of the cylindrical magnets 15A, 15B, 15C, [0025]).
Regarding claim 10, Zhang teaches wherein: a housing comprises the magnetic device, the diamagnetic material, and a medium encompassing the diamagnetic material being levitated; and the medium is selected from the group consisting of a vacuum and a fluid (glass tube that contains paramagnetic solution, p. 9227).
Regarding claim 11, Zhang teaches wherein a viscous resistance of the medium defines a resonant frequency sensitivity of a movement for the diamagnetic material (The paramagnetic media are aqueous solutions of 1.5M, 2.0M, 2.5M and 3.0M MnCl2, p. 9229; Note: MnCl2 inherently as attributed a viscosity that affects sensitivity of movement of material within the fluid).
Regarding claims 12, 13 and 15-20, the disclosed method of taught by the functionality of the device of Zhang in view of Elmegreen used to reject claims 1, 4 and 6-11, respectively, above. Thus, claims 12, 13 and 15-20 are rejected equivalently to that of claims 1, 4 and 6-11 above, respectively.
For the above claims, it would be obvious to one of ordinary skill in the art to incorporate the positional sensing mechanisms taught by Elmegreen into the device of Zhang for at least the motivation of detecting the location of the diamagnetic mass object when the diamagnetic mass object is displaced from the equilibrium position (Abstract).

Response to Arguments
Applicant’s arguments filed 1/13/2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852